Citation Nr: 1003355	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  09-13 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, anxiety attacks and 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2000 to June 
2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for depression, anxiety 
attacks, and PTSD.  

Given the procedural development presented in this case as 
well as the holding of Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (per curiam order) ("multiple medical diagnoses or 
diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims"), the Board has 
characterized the issue on appeal as listed on the title page 
of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that in the Veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in April 2009, the 
Veteran did not indicate whether he wanted a Board hearing.  
Thereafter, in a December 2009 personal statement, the 
Veteran stated that he was submitting a formal request to 
appear before the Board.  There is no indication in the 
record that a Board hearing has been scheduled or that the 
Veteran has withdrawn his request for a hearing.  
Considerations of due process mandate that the Board may not 
proceed with review of the claim on appeal without affording 
the Veteran an opportunity to appear at the requested 
hearing.  Therefore, a remand is required for the scheduling 
of a Travel Board hearing.  See 38 U.S.C.A. § 7107(b) (West 
2002 & Supp. 2009); 38 C.F.R. § 20.700(a) (2009).  

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
Travel Board hearing at the RO, in 
accordance with the procedures set forth 
at 38 C.F.R. § 20.700(a), 20.704(a), as 
per the Veteran's request, and as the 
docket permits.  The Veteran should be 
notified of the date and time of the 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


